Citation Nr: 1130281	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a generalized anxiety disorder.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that in the Veteran's August 2007 Substantive Appeal (VA Form 9), he requested a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  However, in an October 2008 statement, the Veteran's representative requested that the Travel Board hearing be cancelled and the Veteran's case be forwarded to the Board.  As such, the Veteran's request for a Travel Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).

In a June 2009 statement, the Veteran's former representative, Veterans of Foreign Wars, withdrew its representation of the Veteran.  In August 2009, the Veteran was sent a letter explaining his options for obtaining another representative.  In a subsequent August 2009 statement, the Veteran indicated that he wanted to proceed without a representative.

In October 2009, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the October 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In August 1997, the Board issued a decision denying the claim of entitlement to service connection for a psychiatric disorder.  The Veteran was notified of the decision and of his appellate rights, but did not appeal.

2.  The evidence received subsequent to the August 1997 Board decision is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a generalized anxiety disorder.


CONCLUSIONS OF LAW

1.  The August 1997 Board decision denying entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 (1996) [(2010)].

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a generalized anxiety disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of claims to reopen, the Court has clarified that VA must notify the Veteran of both the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the prior denial and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In Pelegrini, supra, the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Here, a December 2006 VCAA letter was provided to the Veteran prior to the initial unfavorable RO decision issued in March 2007.  The December 2006 letter advised the Veteran of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence as well as notice of the evidence and information needed to substantiate his underlying service connection claim.  Kent, 20 Vet. App. at 1.  Furthermore, the December 2006 letter informed him that his claim was previously denied by the Board in August 1997 as the evidence demonstrated that, while a chronic mild anxiety reaction was first diagnosed in May 1952, more than six years after his separation from military service, it was not shown to be related to service and, thus, his claim was previously denied as the evidence failed to show that his psychiatric disorder was incurred in or aggravated by his military service.  Id.  The Veteran was also advised of his and VA's respective responsibilities in obtaining the evidence and information necessary to support his claim.  Additionally, an October 2008 letter informed him of the evidence and information necessary to establish a disability rating and an effective date.  Dingess/Hartman, 19 Vet. App. at 473.  As such, the Board finds that the letters complied with the notice requirements as articulated above.

The Board notes that the October 2008 letter was issued after the initial March 2007 rating decision.  However, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a Statement of the Case (SOC) could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the October 2008 letter was issued, the Veteran's claim was readjudicated in the May 2011 Supplemental SOC (SSOC).  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.

The duty to assist also includes obtaining a medical examination or opinion when necessary to decide the claim.  The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1),(2), (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim of entitlement to service connection for a generalized anxiety disorder is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.  Id.

The Board is also satisfied that the AOJ has substantially complied with its October 2009 remand directives.  See D'Aries.  This included obtaining the Veteran's VA treatment records from various VA Medical Centers (VAMCs) and issuing a SSOC.  These records were obtained and associated with the claims file and subsequently a SSOC was issued in May 2011.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Application to Reopen Based on New and Material Evidence

In March 1980, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The Veteran was notified of the Board decision, as well as of his appellate rights, in March 1980.  He did not appeal that determination.  As such, the decision became final based on the evidence then of record.  38 U.S.C. § 4004(b) (1976) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1979) [38 C.F.R. § 20.1100 (2010)]

A subsequent March 1991 Board decision determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  In a January 1993 Memorandum Decision, the Court vacated the Board's March 1991 decision and remanded the claim to the Board for compliance with the Court's instructions.  Cordero v. Brown, U.S. Vet. App. No. 91-1291 (Jan. 26, 1993).  In July 1993, the Board remanded the case to the RO for additional evidentiary development and readjudication of the Veteran's claim for entitlement to service connection for a psychiatric disorder.  In February 1995, the case was returned to the Board and the Board denied the claim of entitlement to service connection for an acquired psychiatric disorder.  On appeal, however, the Court vacated the Board's decision and remanded the case to the Board for "readjudication of the issue of entitlement to service connection for a psychiatric disability" in a Joint Motion for Remand (JMR) filed by both the Veteran and the Secretary of VA.  Rosa-Cordero v. Brown, U.S. Vet. App. No. 95-0581 (Feb. 26, 1996).  Accordingly, the Board remanded the case to the RO for a medical opinion in May 1996 to determine the "approximate date of onset of any chronic acquired psychiatric disability found to be present."  

After additional development, the case was returned to the Board and, in August 1997, the Board again denied the claim of entitlement to service connection for a psychiatric disorder.  A review of the August 1997 decision reflects that the Board denied the claim of entitlement to service connection for a psychiatric disorder because the evidence then of record established that the Veteran was first diagnosed with such a disorder more than six years after his military discharge, and that such a disorder was not medically related to his active military service.  The Veteran was notified of the Board decision, as well as of his appellate rights, in August 1997.  He did not appeal that determination.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 (1996) [(2010)].  Although the record contains subsequent Board decisions finding no clear and unmistakable error (CUE) in the August 1997 Board decision, such Board decision is the last, final decision addressing the merits of the Veteran's claim.  

A final decision shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted to agency decisionmakers. 38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran most recently filed his application to reopen his claim of entitlement to service connection for a generalized anxiety disorder in October 2006.  In March 2007, the RO denied the Veteran's claim on the basis that new and material evidence had not been demonstrated.  He appealed.

The Board finds that new and material evidence has not been received since the last final decision.  In this regard, the evidence added to the record since the last final August 1997 Board decision includes VA and private treatment records documenting continued treatment for the Veteran's psychiatric disorder as well as VA examination reports.  With the exception of some duplicate treatment records, this evidence is new.  However, this evidence is not material because it does not establish a link between the Veteran's active military service and his generalized anxiety disorder.  In this regard, the Veteran's treatment records and VA examination reports are negative for any opinion relating his generalized anxiety disorder to his military service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998). See also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (holding that medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).  

The new evidence received since the last final decision also includes the Veteran's personal statements asserting a relationship between his disorder and his active military service.  This evidence is essentially a repetition of the arguments proffered when his claim was previously considered.  Bostain v. West, 11 Vet. App. 124 (1998) (holding that lay hearing testimony that is cumulative of previous contentions considered by a decisionmaker at time of prior final disallowance of the claim is not new evidence).  Therefore, in light of their duplicative and redundant nature, the Board finds that the lay statements proffered by the Veteran are not material and cannot serve as a basis for reopening his claim.   

In a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade, 24 Vet. App. at 110.

Here, unlike in Shade, the Board has not failed to properly apply 38 C.F.R. 
§ 3.156(a) to the evidence presented in the current claim to reopen.  In the instant case, as noted in detail above, the new evidence of record is not found to be material as it does not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate the Veteran's generalized anxiety disorder to his active military service.  The newly received evidence of record, while showing current treatment for a generalized anxiety disorder, still fails to show that the Veteran suffered from a generalized anxiety disorder during his active military service or that his generalized anxiety disorder is otherwise related to his active military service.  When considering the newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  Rather, there is only one unproven element, i.e., a relationship between the Veteran's generalized anxiety disorder and his military service, and that element remains to be proved.  Id.

Additionally, the concurring opinion in the Shade decision specifically pointed out that, if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger an examination under the VCAA's duty to assist.  Id.

Therefore, the Board must conclude that the evidence added to the record since the prior final denial is cumulative and redundant of the evidence of record at the time of the last final decision issued in August 1997 and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a generalized anxiety disorder.  As the criteria for new and material evidence to reopen the Veteran's claim have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for a generalized anxiety disorder is not reopened and the appeal is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


